                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



JODI ANN BISSELL,

               Plaintiff,

                                                Civil Action 2:18-cv-01735
       vs.
                                                Chief Magistrate Judge Elizabeth P. Deavers

COMMISSIONER OF
SOCIAL SECURITY,

               Defendant.

                                            ORDER

       Plaintiff’s Motion for an Award of Attorney’s Fees Under the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412, requesting an award to Plaintiff of attorney fees and

costs in the amount of $2,515.50, is GRANTED. (ECF No. 23). Accordingly, Plaintiff is

AWARDED attorneys’ fees, expenses, and costs in the amount of $2,515.50, payable to

Plaintiff. If Plaintiff does not owe a debt to the United States, the Government should honor an

assignment of Plaintiff's EAJA fees to her counsel.

       IT IS SO ORDERED.

DATE: January 15, 2020                         /s/ Elizabeth A. Preston Deavers
                                             ELIZABETH PRESTON DEAVERS
                                             CHIEF UNITED STATES MAGISTRATE JUDGE
